--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.21

 
 
A. M. CASTLE & CO.

RESTRICTED STOCK UNIT AWARD AGREEMENT


A. M. CASTLE & CO.
2008 RESTRICTED STOCK, STOCK OPTION
AND EQUITY COMPENSATION PLAN






GRANTEE: ______________________ 
ADDRESS:  ______________________
SOCIAL SECURITY NUMBER:  ________________________
NUMBER OF RESTRICTED STOCK
UNITS: _______________                                                                                                        
DATE OF GRANT: _______________


This is an award agreement (the "Award Agreement") between A. M. Castle & Co., a
Maryland corporation (the "Corporation"), and the individual named above (the
"Grantee"). Subject to the conditions set forth herein, the Corporation hereby
grants to the Grantee, as of the Grant Date specified above, the above-stated
number of Restricted Stock Units, which may be earned in accordance with Section
2, on the terms and conditions contained herein and in the Corporation’s 2008
Restricted Stock, Stock Option and Equity Compensation Plan approved by the
shareholders April 24, 2008, as may be amended from time to time (the "Plan").
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Plan.


1. Vesting.  Subject to Sections 2, 3 and 4, the Corporation shall deliver to
the Grantee one share of Common Stock for each whole Restricted Stock Unit that
vests in accordance with the terms of this Award Agreement.  Subject to the
terms and conditions of this Award Agreement and the Plan, 100% of the
Restricted Stock Units shall vest at the end of the Performance Period.


2. Delivery of Shares.  The number of shares of Common Stock that the Grantee
earns under Section 1 will be delivered to the Grantee as soon as
administratively practicable after the end of the Performance Period; provided,
however, that in lieu of shares of Common Stock, the payment may be made in cash
or other equity based property or any combination thereof, as the Committee may
determine in its sole discretion.  No fractional shares will be delivered
pursuant to this Award and fractional shares shall be rounded down.
 
3. Employment Termination.  If the Grantee’s employment with the Corporation and
its subsidiaries terminates before the end of the Performance Period, this
Restricted Stock Unit Award shall be forfeited on the date of such termination,
unless covered by a specific change-in-control or severance agreement entered
into between the Grantee and the Company.
 
4.  Transferability.  The Restricted Stock Units shall not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner, whether by the
operation of law or otherwise.  Any attempted transfer of the Restricted Stock
Units prohibited by this Section 4 shall be null and void.
 
5.  Adjustments.  The Restricted Stock Units shall be subject to adjustment or
substitution in accordance with paragraph 10 of Section I of the Plan.
 
6.   Withholding.  The Grantee is responsible for all applicable federal, state
and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Corporation is required to withhold at any time with
respect to the Restricted Stock Units to satisfy its minimum statutory
withholding requirements.  Such payment shall be made in full at the Grantee’s
election, in cash or check, by withholding from the Grantee’s next normal
payroll check, or by the tender of shares of Common Stock payable under this
Award.  Shares of Common Stock tendered as payment of required withholding shall
be valued at the closing price per share of Common Stock on the date such
withholding obligation arises.
 
 
-1-

--------------------------------------------------------------------------------

 
 
7. Miscellaneous
 
(a)           Disclaimer of Rights.  Nothing contained herein shall constitute
an obligation for continued employment.
 
(b)           Rights Unsecured.  The Grantee shall have only the Corporation’s
unfunded, unsecured promise to pay pursuant to the terms of this Award.  The
Grantee’s rights shall be that of an unsecured general creditor of the
Corporation and the Grantee shall not have any security interest in any assets
of the Corporation.
 
(c)           No Adjustment for Dividends.   The number of Restricted Stock
Units shall not be adjusted for the payment of any cash dividend on shares of
common stock of the Corporation before the issuance of a stock certificate
representing the earned Award.
 
(d)           Offset.   The Corporation may deduct from amounts otherwise
payable under this Award all amounts owed by the Grantee to the Corporation and
its affiliates to the maximum extent permitted by applicable law.
 
(e)           Terms of Plan.  The Award is subject to the terms and conditions
set forth in the Plan, which are incorporated into and shall be deemed to be a
part of this Award, without regard to whether such terms and conditions
(including, for example, provisions relating to certain changes in
capitalization of the Corporation) are otherwise set forth in this Award. In the
event that there is any inconsistency between the provisions of this Award and
of the Plan, the provisions of the Plan shall govern.
 
(f)            Amendment. This Award Agreement may be amended only by a writing
executed by the Corporation and the Grantee that specifically states that it is
amending this Award Agreement. Notwithstanding the foregoing, this Award
Agreement may be amended solely by the Committee by a writing which specifically
states that it is amending this Award Agreement, so long as a copy of such
amendment is delivered to the Grantee, and provided that no such amendment
adversely affecting the rights of the Grantee hereunder may be made without the
Grantee’s written consent. Without limiting the foregoing, the Committee
reserves the right to change, by written notice to the Grantee, the provisions
of the Restricted Stock Units or this Award Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling
or judicial decisions, provided that any such change shall be applicable only to
the Restricted Stock Units which are than subject to restrictions as provided
herein.


 (g)           Severability.  If any term, provision, covenant or restriction
contained herein is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained herein shall remain in full
force and effect, and shall in no way be affected, impaired or invalidated.
 
(h)            Controlling Law.  The Award shall be construed, interpreted and
applied in accordance with the law of the State of Illinois, without giving
effect to the choice of law provisions thereof.  The Grantee agrees to
irrevocably submit any dispute arising out of or relating to this Award to the
exclusive concurrent jurisdiction of the state and federal courts located in
Illinois.  The Grantee also irrevocably waive, to the fullest extent permitted
by applicable law, any objection the Grantee may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute, and the Grantee agree to
accept service of legal process from the courts of Illinois.
 
(i)           Code Section 409A Compliance.  To the extent applicable, it is
intended that this Award and the Plan not be subject to or otherwise comply with
the provisions of Code Section 409A, so that the income inclusion provisions of
Code Section 409A(a)(1) do not apply. This Award and the Plan shall be
interpreted and administered in a manner consistent with this intent, and any
provision that would cause the Award or the Plan to fail to satisfy Code Section
409A shall have no force and effect until amended to comply with Code Section
409A (which amendment may be retroactive to the extent permitted by Code Section
409A and may be made by the Corporation without the Grantee’s consent).
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
8.  Definitions.   As used herein, the following terms shall be defined as set
forth below:
 
(a)           “Award” means the Restricted Stock Unit Award to the Grantee as
set forth herein, and as may be amended as provided herein.
 
(b)           “Board” means the Corporation’s Board of Directors.
 
(d)           “Code” means the Internal Revenue Code of 1986, as amended.
 
 
(e)           “Committee” means the Human Resources Committee of the Board.
 
 
(f)            “Common Stock” means the Corporation’s $.01 par value common
stock.
 
 
 (g)            “Grant Date” means the date this Award is made to the Grantee,
as set forth on the first page of the Award.
 
 
(h)              “Performance Period” means the Corporation’s three (3)
consecutive fiscal years commencing with the fiscal year beginning [_________].
 
 
(i)            “Restricted Stock Unit” means a bookkeeping entry that records
the equivalent of one share of Common Stock.
 
The Corporation and the Grantee hereby agree to the terms and conditions of this
Award Agreement and have executed it as of the Date of Grant set forth above.


A. M. CASTLE & CO.
 
 
By: ______________________________
Its:  ______________________________


 


_________________________________
Grantee


 
  -3-

--------------------------------------------------------------------------------

 